Case 8:20-cv-00816-CEH-AAS Document 37 Filed 09/30/20 Page 1 of 2 PageID 328




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


   CORONACIDE, LLC,
          Plaintiff,                           CASE NUMBER: 8:20-cv-00816-CEH
   v.


   WELLNESS MATRIX GROUP, INC.,
   and GEORGE TODT,

          Defendants.
                                               /

                        NOTICE OF CANCELLATION OF MEDIATION

          Plaintiff, CoronaCide, LLC, hereby cancels the Mediation previously scheduled in this

   matter on Friday, November 13, 2020, at 9:30 a.m., with Peter J. Grilli. Defaults have been

   entered against all defendants, rendering the mediation unnecessary.
Case 8:20-cv-00816-CEH-AAS Document 37 Filed 09/30/20 Page 2 of 2 PageID 329




                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on September 30, 2020, I filed a true and accurate copy of

   the foregoing with the Clerk of the Court by using the CM/ECF system. A copy of the

   foregoing has been furnished via U.S. Mail to William H. Dailey, Esq., 16161 Ventura Blvd.,

   #748, Encino, California 91436; via U.S. mail to Barry Migliorini, 7171 Warner Ave., Box

   B3, Huntington Beach, California 92647, and via U.S. Mail to George Todt, 6840 Farralone

   Ave, Canoga Park, CA 91303.

                                                      /s/ Richard E. Fee
                                                      Richard E. Fee
                                                      Florida Bar No. 813680
                                                      Kathleen M. Wade
                                                      Florida Bar No. 127965
                                                      FEE & JEFFRIES, P.A.
                                                      1227 N. Franklin Street
                                                      Tampa, Florida 33602
                                                      (813) 229-8008
                                                      (813) 229-0046 (Facsimile)
                                                      rfee@feejeffries.com
                                                      kwade@feejeffries.com
                                                      bmayer@feejeffries.com

                                                      and

                                                      /s/ Anton Hopen
                                                      Anton Hopen
                                                      Florida Bar No. 66877
                                                      SMITH & HOPEN, P.A.
                                                      180 Pine Avenue North
                                                      Oldsmar, Florida 34677
                                                      (813) 925-8505
                                                      ah@smithhopen.com
                                                      intake@smithhopen.com

                                                      Counsel for Plaintiff,
                                                      CoronaCide, LLC




                                               2
